STEWART, Judge.
Defendant appeals from a conviction of robbery in the first degree by means of a dangerous and deadly weapon and a sentence of 12 years imprisonment.
It is conceded by the parties that the motion for new trial was not timely filed. Rule 27.20(a). The motion is therefore a nullity and preserves nothing for appellate review. State v. Tucker, 451 S.W.2d 91, 92[1-3] (Mo.1970); State v. Laden, 536 S.W.2d 880 (Mo.App.1976).
Defendant, in recognition of the above principle urges us to review his contentions as plain error under Rule 27.20(c).
Defendant’s points relied on urge reversal because the trial court (1) admitted alleged improper identification evidence and (2) restricted defendant’s closing argument. The court did not permit defendant to argue absence of fingerprints when the only evidence was that the E.T.U. (Evidence Technical Unit) reported to the scene. We have read the transcript and studied the briefs. We are convinced that the trial did not result in manifest injustice and that there was no miscarriage of justice. Any discussion would be of no precedential value. See State v. Tidwell, 500 S.W.2d 329 (Mo.App.1973); State v. Dethrow, 510 S.W.2d 207 (Mo.App.1974).
We have made the review required under Rule 28.02. The indictment is in proper form, the judgment is responsive to the indictment and the sentence is within the limits provided by law.
The judgment is affirmed.
CLEMENS, P. J., and DOWD, J., concur.